      Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 1 of 35



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
In re DEUTSCHE BANK AG
SECURITIES LITIGATION                                09-CV-1714 (DAB)
------------------------------------X                MEMORANDUM AND ORDER


DEBORAH A. BATTS, United States District Judge.




       This Action involves a series of securities offerings between

May 2007 and May 2008 where allegedly false or misleading offering

materials were used to sell $5.4 billion of preferred securities

in violation of Sections 11, 12(a)(2), and 15 of the Securities

Act of 1933.

       Before    the     Court   is    Defendants’        Motion   to   Deny   Class

Certification and Plaintiffs’ Motion for Class Certification. For

the    reasons   stated     below,       Defendants’      Motion   to   Deny   Class

Certification       is    DENIED      and     Plaintiffs’     Motion    for    Class

Certification is GRANTED.


  I.      Relevant Background

          A.     Early Proceedings

       This Action arises out of six putative class action cases

filed between February and May 2009 against Deutsche Bank AG and

other     related   entities       and      individuals     (collectively      “DB”).
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 2 of 35



Plaintiffs    sued   under   Sections   11,       12(a)(2)   and   15    of   the

Securities Act of 1933 relating to six offerings between October

2006 and May 2008, alleging that DB failed to disclose its true

exposure to real estate-related assets. (Am. Compl., ECF No. 34.)

The Court dismissed all claims following the filing of the Second

Consolidated Amended Complaint. In re Deutsche Bank AG Sec. Litig.,

No. 09-1714, 2011 U.S. Dist. LEXIS 93867 (S.D.N.Y. Aug. 19, 2011)

and 2012 U.S. Dist. LEXIS 115088 (S.D.N.Y. Aug. 10, 2012) (Batts,

J.). The Second Circuit affirmed this Court’s dismissal of the

Complaint without leave to replead. Kaess v. Deutsche Bank AG, 572

F. App’x 58, 59-60 (2d Cir. 2014).

     Plaintiffs sought review of the Second Circuit’s Opinion

affirming this Court’s Orders.          While Plaintiffs’ petition for

certiorari was pending, the Supreme Court issued a decision in

Omnicare, Inc. v. Laborers District Council Construction Industry

Pension Fund, 135 S. Ct. 1318 (2015). Subsequently, on June 8,

2015,   the   Supreme   Court   entered       a    textual   Order      granting

Plaintiffs’ Petition for certiorari, vacating the Judgment and

remanding “for further consideration in light of [Omnicare].”

Belmont Holdings Corp, et al., v. Deutsche Bank AG, et al., 135 S.

Ct. 2805 (2015).

        B.     Third Consolidated Amended Complaint




                                    2
    Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 3 of 35



     Following remand from the Supreme Court, this Court permitted

Plaintiffs       to   file   a    Third    Consolidated    Amended   Complaint

(“TCAC”). (ECF No. 98.) The TCAC brings claims under Section 11

against    all    Defendants,1     under      Section   12(a)(2)   against   the

Deutsche Bank Defendants and the Underwriter Defendants, and under

Section 15 against the Deutsche Bank and the Individual Defendants

in connection with the five offerings between May 2007 and May

2008.     (TCAC ¶¶ 1-2.)         From May 2007 to May 2008, DB conducted

five offerings of preferred securities at a price of $25.00 per

share:


         6.55% Trust Preferred Securities of Deutsche Bank
          Contingent Capital Trust II, offered on May 16, 2007;
         6.625% Noncumulative Trust Preferred Securities of
          Deutsche Bank Capital Funding Trust IX, offered on
          July 16, 2007;




1 Defendants collectively refers to the Deutsche Bank Defendants
(Deutsche Bank AG; Deutsche Bank Capital Funding Trust IX, Deutsche
Bank Capital Funding LLC IX, Deutsche Bank Capital Funding Trust
X, Deutsche Bank Capital Funding LLC X, Deutsche Bank Contingent
Capital Trust II, Deutsche Bank Contingent Capital LLC II, Deutsche
Bank Contingent Capital Trust III, Deutsche Bank Contingent
Capital LLC III, Deutsche Bank Contingent Capital Trust V, Deutsche
Bank Contingent Capital LLC V and Deutsche Bank Securities Inc.),
the Individual Defendants (Josef Ackermann, Hugo Banziger, Detlef
Bindert, Jonathan Blake, Anthony Di Iorio, Martin Edelmann, Tessen
von Heydebreck, Hermann-Josef Lamberti, Rainer Rauleder, Peter
Sturzinger, and Marco Zimmerman), and the Underwriter Defendants
(UBS Securities LLC, Citigroup Global Markets Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, individually and as successor
by merger to defendant Banc of America Securities LLC, Wachovia
Capital Markets, LLC (n/k/a Wells Fargo Securities, LLC) and Morgan
Stanley & Co.).


                                          3
     Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 4 of 35



         7.35% Noncumulative Trust Preferred Securities of
          Deutsche Bank Capital Funding Trust X, offered on
          November 6, 2007;
         7.60% Trust Preferred Securities of Deutsche Bank
          Contingent Capital Trust III, offered on February 14,
          2008; and
         8.05% Trust Preferred Securities of Deutsche Bank
          Contingent Capital Trust V, offered on May 5, 2008.

(Id. ¶ 2.) The Registration Statement, Prospectus, and the various

Prospectus    Supplements      are   collectively      referred   to    as   the

“Offering Materials.”       (Id. ¶ 1.)

      The TCAC alleges that the securities were sold pursuant to

materially, objectively, and subjectively false and misleading

Offering Materials which, in violation of GAAP, SEC regulations

and IFRS,2 misrepresented or omitted material facts, such as (1)

that DB had as much as €20 billion in exposure to high-risk

subprime and nonprime residential mortgage markets through RMBS

and CDO assets; (2) that the Company’s disclosures concerning

market risks and credit risks misrepresented DB’s true exposure to

RMBS/CDOs and other mortgage-related assets; (3) that, as detailed

in two U.S. Government reports on the financial crisis, the value

of   DB’s   RMBS   and   CDO   assets       was   collapsing,   the   mortgages

underlying the securities were far riskier than DB had represented,

and DB’s Executive Committee had approved a $5 billion bet against



2 The TCAC alleges that, “[p]ursuant to Regulation (EC) 1606/2002,
beginning with fiscal year 2007 DB prepared their consolidated
financial statements in accordance with IFRS.” (TCAC ¶ 150.)
                                        4
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 5 of 35



the mortgage market; (4) that the Company’s assertions concerning

its compliance with GAAP were false and misleading as DB’s 2006

Form 20-F did not comply with GAAP; (5) that the Company was

engaged in high-risk propriety trading; and (6) that the Company’s

2007 Form 20-F disclosures failed to reflect the actual risks in

DB’s reported Value at Risk (“VaR”) metric.       (TCAC ¶ 3.) The TCAC

further alleges that corrective disclosures were made on February

5, 2009 when the Company issued a release titled “Deutsche Bank

Reports net loss of EUR 3.9 billion for the year 2008.” (TCAC

¶ 183.)

          C.     Motion to Dismiss the Third Consolidated Amended
                 Complaint

     Defendants moved to dismiss the TCAC thereafter. (Mot. to

Dismiss the Third Consolidated Am. Compl., ECF No. 103.) On July

25, 2016, this Court issued an opinion granting in part and denying

in part Defendants’ Motion to Dismiss. In re Deutsche Bank AG Sec.

Litig., No. 09-1714, 2016 U.S. Dist. LEXIS 96714 (S.D.N.Y. July

25, 2016) (Batts, J.). This Court dismissed all claims as to the

May 2007, July 2007, and May 2008 Offerings, id. at *22-26, *36,

and only sustained claims as to the November 2007 and February

2008 Offerings that allege:

     (1)       failure to disclose “any known trends or uncertainties
               that have had or that the registrant reasonably
               expects will have a material favorable or unfavorable



                                    5
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 6 of 35



            impact on net sales or               revenues    or    income     from
            continuing operations” and
     (2)    failure to disclose “the most significant factors
            that make the offering speculative or risky”


pursuant    to      Item     303    of       Regulation     S-K,     17      C.F.R.

§ 229.303(a)(3)(ii), and Item 503 of Regulation S-K, 17 C.F.R.

§ 229.503(c), id. at *27-28, *36. Finally, the Court held that

Plaintiffs’ “attempt to allege material misstatements or other

omissions claims” fail. Id. at *27.

       D.        Class Certification

     At the beginning of this case, the Court appointed Norbert

Kaess (“Kaess”) and Maria Farruggio (“Farruggio”), husband and

wife, as Co-Lead Plaintiffs for the November 2007 Offering and

Belmont Holdings Corp. (“Belmont”) as Lead Plaintiff for the

February 2008 Offering. (Mem. And Order Granting Mot. For Recons.,

ECF No. 27.) In January 2017, Plaintiffs filed an Amended Motion

for Class Certification adding Sylvia Laiti (“Laiti”) as a Lead

Plaintiff for the November 2007 and February 2008 Offerings, (Am.

Mot. for Class Certification, ECF No.               133), and subsequently,

voluntarily      dismissed   Lead   Plaintiff       for   the     February    2008

Offering, Belmont, after determining that Belmont lacked standing

to sue, (ECF No. 139).

     Defendants then moved to dismiss all claims arising from the

February 2008 Offering with the permission of this Court. (ECF No.

                                         6
      Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 7 of 35



158.) Defendants argued that Laiti was improperly added as Class

Representative and therefore, all claims arising from the February

2008 Offering should be dismissed for lack of a Lead and Named

Plaintiff with standing to sue. Id. This Court scheduled oral

argument to hear (1) whether all claims arising from the February

2008 Offering should be dismissed, (2) whether Laiti could be

properly added as Lead and Named Plaintiff for the February 2008

Offering, or, in the alternate, (3) whether Plaintiffs Kaess and

Farruggio could stand as Lead Plaintiffs for the class of claims

arising from the 2008 Offering.

            E.       Oral Argument and Order

       At     oral    argument,    Plaintiffs   argued      that   Laiti   should

continue as Class Representative pursuant to a recent Supreme Court

decision Cal. Pub. Employees’ Ret. Sys. v. ANZ Sec., Inc., 137 S.

Ct.    2042      (2017).   (Tr.   Of   Proceedings,   ECF   No.    165.)   In   the

alternate, Plaintiffs argued that Kaess and Farruggio should be

permitted to proceed as Class Representatives for both the November

2007 and February 2008 Offerings under the doctrine of class

standing pursuant to NECA_IBEW Health & Welfare Fund v. Goldman

Sachs & Co., 693 F.3d 145 (2d Cir. 2012). (Id.) NECA grants a

plaintiff class standing if he “plausibly alleges (1) that he has

personally suffered some actual [] injury as the result of the

putatively illegal conduct of the defendant, and (2) that such


                                          7
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 8 of 35



conduct implicates the same set of concerns as the as the conduct

alleged to have caused injury to other members of the putative

class by the same defendants.” 693 F.3d at 162 (internal quotation

marks and citations omitted).

     After hearing oral argument, the Court disqualified Laiti and

struck   the   Amended   Motion   for   Class   Certification.   (Tr.    of

Proceedings (holding that Laiti was not appropriately brought as

Class Representative because Plaintiffs had just “stuck her on

there”); Order Granting Mot. to Disqualify Sylvia Laiti (“Oct.

16th Order”), ECF No. 163 (“Defendants’ Motion to Disqualify Leiti

as Lead and Named Plaintiff for the February 2008 claims is

GRANTED.”).) The Court simultaneously denied the Motion to Dismiss

the February 2008 Offering and granted Plaintiffs’ Motion to

Appoint Kaess and Farruggio as Lead and Named Plaintiffs for the

2008 Offering. (Oct. 16th Order.)

     The Court found that Kaess and Farruggio have class standing

for the 2008 Offerings under NECA. In an order dated April 6, 2017

responding to several letter motions by Parties, the Court found

that Kaess and Farruggio “personally suffered some actual [] injury

as a result of the putatively illegal conduct of the defendant,”

693 F.3d at 162, because Kaess and Farruggio “purchased shares at

one price and sold for a minimal loss at another price.” (April 6,

2017 Order (“Apr. 6th Order”), ECF No. 151.) At oral argument, the


                                    8
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 9 of 35



Court found that that Defendants’ conduct satisfies the second

prong of NECA’s test for class standing: that it “implicates the

same set of concerns as the conduct alleged to have caused injury

to other members of the putative class by the same defendants,”

693 F.3d at 162; (Tr. of Proceedings at 35.) During oral argument,

the Court found that Defendants failed to distinguish NECA from

this   case   because   “arbitrary   and   artificial   construction     of

different issuers all going back to Deutsche Bank . . . does not

prevent [Kaess and Farruggio having class standing for the 2008

Offering under NECA].” (Tr. Of Proceedings at 35.) The Court also

found that “the 2007 plaintiffs three months later can represent

the 2008 plaintiffs because it was omissions that were lacking in

2007, lacking in 2008.” (Id.) The Court rejected Defendants’

argument that the November 2007 and February 2008 Offerings had

“different issuers, different securities, [and] different points

in time” and thus implicated a different set of concerns as the

conduct alleged to have caused injury to purchasers of the November

2007 Offering. (Id. at 29.)

       The Court then issued an Order (1) granting Defendants’ Motion

to Disqualify Leiti as Lead and Named Plaintiff for the February

2008 claims, (2) granting Plaintiffs’ Motion to use Kaess and

Farruggio as Lead and Named Plaintiffs for the 2008 Offerings, and

(3) striking Plaintiffs’ prior Motion for Class Certification of



                                     9
  Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 10 of 35



November 26, 2016, (ECF No. 126), which listed Leiti as Lead and

Named Plaintiff. (Oct. 16th Order.)

         F.   Proposed Class

    Plaintiffs have presently moved to certify the following

class:

    All persons or entities who purchased or otherwise acquired
    the 7.35% Noncumulative Trust Preferred Securities of
    Deutsche Bank Capital Funding Trust X (“7.35% Preferred
    Securities”), and/or the 7.60% Trust Preferred Securities of
    Deutsche Bank Contingent Capital Trust III (“7.60% Preferred
    Securities”), pursuant or traceable to the public offerings
    that commenced on or about November 6, 2007 and February 14,
    2008. Excluded from the Class are defendants, the officers
    and directors of Deutsche Bank and the Underwriter Defendants
    at all relevant times, members of their immediate families
    and their legal representatives, heirs, successors or
    assigns, and any entity in which defendants have or had a
    controlling interest.
(Pls.’ Mem. Of Law in Supp. of Motion to Certify Class (“Pls.’

Mem.”) 1, ECF No. 176.)

  II.    Discussion

         A.   Legal Standard


    To qualify for class certification, Plaintiffs must first

demonstrate that the proposed class meets the four requirements

of Rule 23(a), which provides:


  One or more members of a class may sue or be sued as
  representative parties on behalf of all members only if:
  (1) the class is so numerous that joinder of all members is
  impracticable; (2) there are questions of law or fact common
  to the class; (3) the claims or defenses of the

                                  10
  Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 11 of 35



  representative parties are typical of the claims or defenses
  of the class; and (4) the representative parties will fairly
  and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). Second, Plaintiffs must demonstrate that

the proposed class satisfies Rule 23(b) in one of three ways. In

this case, Plaintiffs seek certification of the class pursuant

to Rule 23(b)(3), which is satisfied where “the court finds that

the questions of law or fact common to class members predominate

over any questions affecting only individual members, and that a

class action is superior to other available methods for fairly and

efficiently   adjudicating    the   controversy.” Fed.     R.   Civ.     P.

23(b)(3). Plaintiffs must prove that they meet the requirements

of Rule 23 by a preponderance of the evidence. Teamsters Local 445

Freight Div. Pension Fund v. Bombardier, Inc., 546 F.3d 196, 201-

03 (2d Cir. 2008).


     The Court must conduct a “rigorous analysis” to determine

whether Rule 23’s requirements have been met. Wal-Mart Stores,

Inc. v. Dukes, 564 U.S. 338, 351 (2011). The Second Circuit has

explained that


  (1) a district judge may certify a class only after making
  determinations that each of the Rule 23 requirements has
  been met; (2) such determinations can be made only if the
  judge resolves factual disputes relevant to each Rule
  23 requirement and finds that whatever underlying facts are
  relevant to a particular Rule 23 requirement have been
  established and is persuaded to rule, based on the relevant
  facts and the applicable legal standard, that the
  requirement is met; (3) the obligation to make such

                                    11
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 12 of 35



  determinations is not lessened by overlap between a Rule
  23 requirement and a merits issue, even a merits issue that
  is identical with a Rule 23 requirement; [and] (4) in making
  such determinations, a district judge should not assess any
  aspect of the merits unrelated to a Rule 23 requirement . .
  . .

In re Initial Pub. Offering Sec. Litig., 471 F.3d 24, 41 (2d Cir.

2006).

       In addition to the express requirements of Rule 23(a) and

Rule   23(b),    the    Second   Circuit      has   “recognized   an   implied

requirement of ascertainability in Rule 23.” Brecher v. Republic

of Argentina, 806 F.3d 22, 24 (2d Cir. 2015) (internal quotation

marks and citation omitted); See, e.g., In re Initial Pub. Offering

Sec. Litig., 471 F.3d at 44-45; Stinson v. City of N.Y., 282 F.R.D.

360, 373 (S.D.N.Y. 2012); In re Bank of Am. Corp. Secs, 281 F.R.D.

134, 140 (S.D.N.Y. 2012); In re Sadia, S.A. Sec. Litig., 269 F.R.D.

298, 305 (S.D.N.Y. 2010). “An identifiable class exists if its

members can be ascertained by reference to objective criteria.” In

re Bank of Am. Corp., 281 F.R.D. at 140 (quoting In re Fosamax

Prods. Liab. Litig., 248 F.R.D. 389, 395 (S.D.N.Y. 2008)). “Where

any criterion is subjective, e.g., state of mind, the class is not

ascertainable.”      Spagnola    v.   Chubb    Corp.,   264   F.R.D.   76,   97

(S.D.N.Y. 2010) (internal quotation marks and citation omitted).

         B.     Rule 23(a) Analysis

                1.     Numerosity



                                      12
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 13 of 35



     The first requirement of Rule 23(a) is that the proposed class

be “so numerous that joinder of all members is impracticable.”

Fed. R. Civ. P. 23(a)(1). “The numerosity requirement . . . does

not mandate that joinder of all parties be impossible — only that

the difficulty or inconvenience of joining all members of the class

make use of the class action appropriate.” Cent. States Southeast

& Southwest Areas Health & Welfare Fund v. Merck—Medco Managed

Care,   L.L.C.,   504   F.3d   229,   244-45    (2d   Cir.   2007).   “[T]he

numerosity   inquiry    is   not   strictly    mathematical,”   however,   a

proposed class of more than forty members presumptively satisfies

the numerosity requirement. Pa. Pub. Sch. Emps.’ Ret. Sys. v.

Morgan Stanley & Co., 772 F.3d 111, 120 (2d Cir. 2014).

     Numerosity is clearly satisfied here. Plaintiffs allege and

Defendants do not dispute that the proposed Class likely contains

“hundreds, if not thousands” of class members whose “widespread

distribution” would render joinder impracticable. (Pls.’ Mem. 11.)

Plaintiffs point out that DB issued 32,200,000 shares at $25.00

per share in the November 2007 Offering and 70,000,000 shares in

the February 2008 offering. (Id. at 3.) In addition, Plaintiffs

provide evidence of intraday trading volume in the thousands of

the relevant securities. (Niehaus Decl. Ex. A at 30-46, ECF No.

177-1.) It can be inferred therefore that purchasers of the

relevant securities are widespread and numerous. It is clear that



                                      13
    Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 14 of 35



joinder of all the investors who have purchased the Offerings is

impracticable and likely exceeds 40 members.

       Accordingly, the Court finds that Plaintiffs have adequately

established numerosity.

                 2.   Commonality

       The second requirement under Rule 23(a) is that the action

must raise “questions of law or fact common to the class.” Fed. R.

Civ.    P.   23(a)(2).    To     satisfy     the   commonality    requirement,

Plaintiffs    must    show   that    their     claims   rest   upon    a    “common

contention . . . capable of classwide resolution — which means

that determination of its truth or falsity will resolve an issue

that is central to the validity of each one of the claims in one

stroke.” Wal-Mart, 564 U.S. at 350. Plaintiffs cannot only show

that class members “have all suffered a violation of the same

provision of law” but that the class members “have suffered the

same injury.” Id. at 349-50 (quoting Gen. Tel. Co. of the Sw. v.

Falcon, 457 U.S. 147 (1982)).

       Whether    there   were      material    misstatements     or       material

omissions are questions common to the entire class                         in cases

alleging violations of Sections 11, 12(a)(2), and 153 of the


3 Section 15 creates derivative liability for “[e]very person who,
by or through stock ownership, agency, or otherwise . . . controls
any person liable under” Section 11. In re Lehman Bros. Mortgage–
Backed Sec. Litig., 650 F.3d 167, 185 (2d Cir. 2011) (citing 15
                                       14
  Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 15 of 35



Securities Act of 1933. “[U]nlike securities fraud claims pursuant

to section 10(b) of the Securities Exchange Act of 1934 (“Exchange

Act”), 15 U.S.C. § 78a et seq., plaintiffs bringing claims under

sections 11 and 12(a)(2) need not allege scienter, reliance, or

loss causation.”    In re Morgan Stanley Information Fund Secs.

Litig., 592 F.3d 347, 358 (2d Cir. 2010). “In many cases . . . two

issues are central to claims under sections 11 and 12(a)(2): (1)

the existence of either a misstatement or an unlawful omission;

and (2) materiality. The definition of materiality is the same for

these provisions as it is under section 10(b) of the Exchange Act:

Whether the defendants’ representations, taken together and in

context, would have misled a reasonable investor.” Id. at 360

(internal quotations and alterations omitted).

     Plaintiffs have established commonality. Plaintiffs have sued

under Sections 11, 12, and 15 of the Securities Act of 1933. The

two issues “central,” id., to Plaintiffs’ claims are (1) whether

there was an unlawful omission and (2) whether that unlawful

omission was material. Proof of these issues does not vary from

class member to class member nor does it vary from Offering to

Offering. Whether DB made an unlawful omission does not vary from

class member to class member because Plaintiffs need not prove

individual issues such as reliance. Id. Indeed, even proof of


U.S.C. § 77o(a)). Where a plaintiff does not have a viable Section
11 or Section 12(a)(2) claim, his Section 15 claim also fails.
                                  15
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 16 of 35



materiality for sections 11 and 12 is objective and therefore,

generalizable. Id. at 360 (materiality is determined using an

objective, “reasonable investor” standard); see In re IndyMac

Mortgage-Backed Sec. Litig., 286 F.R.D. at 235 (“[M]ateriality for

Securities Act claims is an issue subject to generalized proof.”).

     Moreover, the two central issues do not vary from Offering to

Offering. Much of the same analysis relating to class standing

applies to the commonality inquiry in the class certification

context. Accord Merryman v. Citigroup, Inc., No. 15-9185, 2018

U.S. Dist. LEXIS 55091, at *38 (S.D.N.Y March 22, 2018). In oral

argument and in a subsequent Order, this Court has already held

that DBs’ alleged material omission “implicates the same set of

concerns,” 693 F.3d at 162, for both the November 2007 and February

2008 class members. (See Oct. 16th Order (holding that Plaintiffs

Kaess and Farruggio have class standing under NECA).) In that same

proceeding,   this   Court   credited    that   DB’s   alleged   unlawful

omission is a single, common course of conduct underlying both the

November 2007 and February 2008 Offerings. (Tr. of Proceedings at

35 (“[I]t was [the same] omissions that were lacking in 2007,

lacking in 2008.”).) The central issues for determining liability

therefore do not vary from Offering to Offering since DB’s alleged

liability arises from a single, common course of conduct.




                                   16
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 17 of 35



       In sum, there are at least two common questions that are

capable of classwide resolution: (1) whether DB made an unlawful

omission   and      (2)     whether    that    omission    was   material.   These

questions do not vary among class members or between Offerings.

Thus    they   are    capable     of     classwide      resolution    subject   to

generalized proof establishing commonality.

               3.      Typicality

       Rule 23(a)(3), the typicality requirement, is satisfied by a

showing that “each class member’s claim arises from the same course

of events and each class member makes similar legal arguments to

prove the defendant’s liability.’” In re Flag Telecom Holdings,

Ltd. Sec. Litig., 574 F.3d 29, 35 (2d Cir. 2009) (quoting Robidoux

v. Celani, 987 F.2d 931, 936 (2d Cir. 1993)). “When it is alleged

that the same unlawful conduct was directed at or affected both

the named plaintiff and the class sought to be represented, the

typicality     requirement       is    usually    met   irrespective    of   minor

variations in the fact patterns underlying individual claims.”

Robidoux, 987 F.2d at 936-37. In securities actions, in particular,

typicality     is    “not    demanding.”       Tsereteli   v.    Residential,   283

F.R.D. 199, 208 (S.D.N.Y. 2012) (citation omitted). “So long as

‘plaintiffs assert . . . that defendants committed the same

wrongful acts in the same manner, against all members of the class,




                                          17
  Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 18 of 35



they establish the necessary typicality.’” Id. (quoting In re NYSE

Specialists Sec. Litig., 260 F.R.D. 55, 72-73 (S.D.N.Y. 2009)).

     Plaintiffs     have    adequately     established   typicality.    Once

again, much of the class standing and commonality discussions have

“considerable applicability.”         Merryman, 2018 U.S. Dist. LEXIS

55091, at *38. As previously discussed, this Court has found that

all class members’ claims arise from a single, common course of

conduct committed against all members of the class.                 (Tr. of

Proceedings; Oct. 16th Order.) Indeed, even proof of that conduct

is generalizable to all members rather than individualized to each

member of the class. See Morgan Stanley, 592 F.3d at 358-60. Thus

Plaintiffs   have    established       typicality     because    they   have

established that Defendants allegedly committed the same wrongful

act “in the same manner, against all members of the class.”

Tsereteli, 283 F.R.D. at 208 (quoting NYSE Specialists, 260 F.R.D.

at 72-73); accord IndyMac, 286 F.R.D. at 235 (holding that “[a]

common course of conduct and a unitary legal theory for the entire

class period . . . namely that the Offering Documents contain

material   omissions”      is   sufficient   to   establish   typicality   in

claims arising under sections 11 and 12 of the Securities Act of

1933 (internal quotation marks and citation omitted)).

     Defendants argue that the Lead and Named Plaintiffs are not

“typical” of the class members because they allegedly profited


                                      18
    Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 19 of 35



from the purchases and sales of the securities issued in the

November 2007 Offering.4 (Defs.’ Mem. of Law in Supp. of Defs.’

Mot. to Deny Class Action (“Defs.’ Mem.”) 13-16, ECF. No. 175.)

This argument does not defeat class certification. First, this

Court has held that during the           “relevant class period, Lead

Plaintiffs purchased shares at one price and sold for a minimal

loss at another price.” (Apr. 6th Order.) Plaintiffs’ subsequent

purchase of the November 2007 Offering shares are consequently

irrelevant.

      Moreover, damages for Section 11, 12, and 15 claims are

calculated based on a statutory formula. See 15 U.S.C. § 77k(e).

Accordingly, “any differences in damages awards do not defeat class

certification” in cases alleging claims under sections 11, 12, or

15. IndyMac, 286 F.R.D. at 235; Pub. Emples. Ret. Sys. of Miss. v.

Merrill    Lynch   &   Co.,   277   F.R.D.   97,   110   (S.D.N.Y.   2011)

(“[P]otential differences in damages are not dispositive in the

class certification analysis.” (citing Seijas v. Republic of Arg.,

606 F.3d 53, 58 (2d Cir. 2010)). Here too, class members’ damages

for claims under sections 11, 12, and 15 will be calculated



4 Defendants do not distinguish their arguments for defeating
typicality from their arguments for defeating adequacy of
representation. (Defs.’ Mem. 11-20). We conclude that the only
argument Defendants have raised against typicality is that Lead
and Named Plaintiffs allegedly profited from the purchases and
sales of the securities issued in the November 2007 Offering. (Id.
at 13-16.)
                                    19
  Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 20 of 35



pursuant to a statutory formula. It is therefore irrelevant at the

class certification stage if Lead and Named Plaintiffs may have

differences in damages from the other class members.

       For the same reasons, Defendants’ attempt to relitigate class

standing for Lead and Named Plaintiffs Kaess and Farruggio fails.

(Defs.’ Mem. 21-24.) Again, this Court has already held that DB’s

alleged material omission is a single, common course of conduct

which Plaintiffs must prove to prevail. (See Tr. of Proceedings at

35; Oct. 16th Order.) Any damages stemming from that conduct, if

proven, can be calculated by statutory formula. Thus, Kaess and

Farruggio are typical of other class members because DB’s conduct

alleged to have injured Kaess and Farruggio “implicates the same

set of concerns as the conduct alleged to have caused injury to

other members of the putative class by [DB].” NECA, 693 F.3d at

162.

              4.    Adequacy of Representation

                   i.    Plaintiffs’ Interests Are Not Antagonistic
                         to the Interest of Other Members of the
                         Class.

       In order to determine if the class representatives “will

fairly and adequately protect the interests of the class,” Fed. R.

Civ. P. 23(a)(4), the Court considers whether “(1) plaintiff’s

interests are antagonistic to the interest of other members of the

class and (2) plaintiff’s attorneys are qualified, experienced and

                                  20
  Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 21 of 35



able   to    conduct       the    litigation.” Flag         Telecom,       574    F.3d    at

35 (citation        omitted). The         adequacy        inquiry     is    particularly

focused     on    “uncover[ing]         conflicts    of    interest        between   named

parties and the class they seek to represent.” Amchem Prods., Inc.

v. Windsor, 521 U.S. 591, 625 (1997). “However, ‘[a] conflict or

potential conflict alone will not . . . necessarily defeat class

certification — the conflict must be fundamental.’” Fort Worth

Employees’ Ret. Fund v. J.P. Morgan Chase & Co., 301 F.R.D. 116,

134 (S.D.N.Y. 2014) (quoting Denney v. Deutsche Bank AG, 443 F.3d

253, 268 (2d Cir. 2006)) (alteration in original). ”A finding that

a proposed class representative satisfies the typicality inquiry,”

though not sufficient on its own, “constitutes strong evidence

that [its] interests are not antagonistic to those of the class;

the same strategies that will vindicate plaintiff[’s] claims will

vindicate        those    of    the    class.” Merrill       Lynch,      277     F.R.D.    at

109 (quoting Damassia v. Duane Reade, Inc., 250 F.R.D. 152, 158

(S.D.N.Y. 2008)) (alterations in original); accord In re Platinum

& Palladium Commodities Litig., No. 10-3617, 2014 U.S. Dist. LEXIS

96457, at *31 (S.D.N.Y. Jul. 15, 2014); In re Libor-Based Fin.

Instruments       Antitrust       Litig.,      299   F.    Supp.    3d     430   (S.D.N.Y.

2018)(explaining that adequacy of representation overlaps with the

commonality and typicality inquiry).

       Here,     the     Lead    and   Named     Plaintiffs’       interests      are     not

antagonistic to the claims of the rest of the class. Again, the
                                            21
    Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 22 of 35



discussion relating to class standing as well as commonality and

typicality are applicable here. Even though the requirements of

the class standing doctrine are “distinct from the criteria that

govern    whether    a   named   plaintiff     is   an     adequate   class

representative under Rule 23(a),” they are relevant. Ret. Bd. of

the Policemen’s Annuity & Benefit Fund of Chi. v. Bank of N.Y.

Mellon, 775 F.3d 154, 161 (2d Cir. 2014). Accordingly, the prior

discussions    about     typicality    and   commonality     are   directly

applicable here too. Plaintiffs Kaess and Farruggio share the “same

set of concerns” with other class members. Litigating their own

claims will equally further all class members’ claims because (1)

the central issues of liability are commonly shared by all class

members and (2) the proof required to show liability is objective

and therefore generalizable. Thus Lead Plaintiffs’ interests are

adequately aligned with all class members.

      Defendants raise several arguments that Lead Plaintiffs have

interests antagonistic to the class and are therefore unfit to

adequately represent the class. They all fail. The first argument

raised is that Lead Plaintiffs earned “substantial profits” on the

securities in question.5 It fails for the reasons addressed in the


5 Defendants also argue a variation on this argument. (Defs.’ Mem.
18.) They argue that Plaintiffs are suing for “emotional damages”
because Plaintiffs allegedly earned a profit, suffering no
economic damages. (Id.) This Court does not agree that Plaintiffs’
subsequent profit is relevant and in fact, has already found that
Plaintiffs sufficiently alleged they sold at a “minimum loss.”
                                      22
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 23 of 35



typicality discussion. The Court has not credited Defendants’

contention that Plaintiffs made a profit at all and in fact, has

credited that they plausibly alleged a “minimal loss.” (Apr. 6th

Order.)   Moreover,      potential     differences     in   damages   is    not

dispositive at the class certification stage, especially when

damages   can   be   calculated      based    on   statutory   formula     after

liability, if any, is determined on a classwide basis.

     Defendants also argue that Lead and Named Plaintiffs are unfit

class representatives because they “willfully” shredded documents

relevant to their purchases of the securities at issue in this

lawsuit. After reviewing the record, this Court finds that a

spoliation defense does not “threaten to become the focus of the

litigation.” Falcon v. Philips Elecs. N. Am. Corp., 304 Fed. App’x

896, 897 (2d Cir. 2008) (quoting            Gary Plastic Packaging Corp. v.

Merrill Lynch, Pierce, Fenner & Smith, Inc., 903 F.2d 176, 180 (2d

Cir. 1990)). Defendants first cite a case from this District,

Falcon, 304 Fed. App’x. 896,           for supporting denial of class

certification    based    on    a   spoliation     charge   against   a     lead

plaintiff.   (Defs.’     Mem.   12.)   In    Falcon,   Class   Representative

Falcon discarded his allegedly defective television set before the

defendants had an opportunity to examine it. Id. at 897. Therefore,



(April 6th Order.) Second, Plaintiffs have thus far not sought
damages for emotional distress. Defendants’ argument is meritless
and wholly unsubstantiated.
                                       23
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 24 of 35



“without   the   allegedly    defective     television    set,   Falcon   will

likely have much more difficulty showing design defect than would

someone    who   could   produce   the    product   for   examination.”   Id.

(internal quotation marks and citation omitted). Defendants also

cite a case from the Eastern District of New York, Pagan v. Abbott

Laboratories, Inc., 287 F.R.D. 139, 150 (E.D.N.Y. 2012), for

supporting denial of class certification based on a spoliation

charge against a lead plaintiff. (Defs.’ Mem. 13.) In Pagan, Class

Representative     Sullivan   discarded      her    allegedly    contaminated

Similac product before it could be tested for contamination. Pagan,

287 F.R.D. at 150. Like the Court in Falcon, the Pagan Court found

that Pagan would have much more difficulty showing that her Similac

was in fact contaminated than would someone who could produce the

product for examination. Id.        Thus neither Falcon nor Pagan could

adequately serve as class representative for their respective

classes. Falcon, 304 Fed. App’x At 897; Pagan, 287 F.R.D. at 150.

     Both cases are distinguishable from this case. Here, Kaess

shredding the financial documents does not prevent Defendants from

obtaining and examining the same documents from the Bank. Indeed,

Defendants do not deny that the relevant documents could be, and

some have been, obtained from the banks that Kaess has disclosed

to Defendants. (Gilman Decl. Ex. C at 49:4-6, 60:11-15, 209:17-

18, ECF No. 172; Defs.’ Mem. 4 n.5.) Unlike Falcon and Pagan, Kaess

shredding his personal copies of the documents does not change
                                     24
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 25 of 35



Defendants’ ability to examine the relevant evidence. It also does

not make it more difficult for Plaintiffs to prove Defendants’

liability   or    for   Defendants    to   defend   against    liability.

Defendants’ argument thus fails.

     Defendants argue that Plaintiffs cannot adequately represent

the class members because the federal securities laws do not apply

to transactions outside the United States. Morrison v. National

Australia Bank Ltd., 561 U.S. 247, 267-68 (2010) (holding that

federal securities laws do not apply to transactions outside the

United States). Indeed, this Court also found that Plaintiffs

failed to satisfy their burden to show by a preponderance of

evidence that the relevant transactions took place in the United

States subject to federal securities laws. See Morrison v. National

Australia Bank Ltd., 547 F.3d 167, 267-68 (2d Cir. 2008), aff’d,

561 U.S. 247 (2010).

     In an Order dated September 18, 2018, this Court stated that

“Plaintiffs have not pointed to convincing evidence that the

relevant transaction in fact occurred in the United States.” (Order

for Suppl. Evidence for Class Certification (“Morrison Order”),

ECF No. 220.) In that Order, this Court asked Plaintiffs to produce

“definitive proof” that the relevant transaction occurred in the

United   States   and   that   “[e]vidence   that   merely    states   that

Plaintiffs or underwriters were located in the United States [,]


                                     25
     Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 26 of 35



that the brokerage account was maintained in the United States at

the time of purchase[,]” or “that the relevant securities were

listed on a domestic exchange with nothing more” will not suffice.

(Morrison Order 1-2 (citing In re Sanofi-Aventis Secs. Litig., 293

F.R.D. 449, 457 (S.D.N.Y. 2013) and City of Pontiac Policemen's &

Firemen's Ret. Sys. v. UBS AG, 752 F.3d 173, 176, 181 (2d Cir.

2014))).

        On    September    27,     2018,     in   a    supplemental   briefing,

Plaintiffs produced sufficient evidence to satisfy their burden.

(Pls.’ Suppl. Br., ECF Nos. 221, 222.) Plaintiffs direct the Court

to Kaess and Farruggio’s trade confirmation which shows: a purchase

of    7,000    shares     of     the   November       2007   Offering.6   (Trade

Confirmation, ECF No. 136 at 7.) The Trade Confirmation also shows:

       1. that the relevant shares were purchased at the Offering
          price, $25.00;
       2. that the purchase was executed by HSBC Securities (USA)
          Inc.;
       3. that the purchase was processed on November 11, 2007; and
       4. that no broker fees were paid.




6  In their Supplemental Brief, Plaintiffs provide only a Trade
Confirmation for the shares of the November 2007 Offering purchased
prior to when this litigation commenced. (ECF No. 222-3.) This
Court, in agreement with Plaintiffs, has held that this subsequent
purchase and profit is irrelevant to the case at hand. (Apr. 6th
Order.) Plaintiffs cannot have their cake and eat it too. This
exhibit is therefore irrelevant to prove that Plaintiffs’ relevant
purchase was indeed in the United States.
                                        26
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 27 of 35



(Id.) In addition, Plaintiffs provide a declaration by a former

Chairman of the Securities and Exchange Commission (“SEC”), Harvey

L. Pitt who stated that:


  1. Deutsche Bank Capital Funding Trust (“DB trust X”), who issued
     the relevant preferred securities, is a U.S. domestic company
     and a wholly-owned subsidiary of Deutsche Bank AG, a non-U.S.
     Company.

  2. The Offering     was   carried   out   by   seven   principal,   U.S.
     underwriters.

  3. The relevant securities were purchased by the Lead and Named
     Plaintiffs from HSBC Securities (USA) Inc., located in New
     York City, as part of the initial underwriting of those
     securities.

  4. “When registered U.S. securities broker-dealers issue
    confirmations . . . the confirmation must contain all required
    information and also must be true in all material respects”
    under the rules set forth by the SEC and Financial
    Institutions Regulatory Authority.

  5. If the sale has taken place through a foreign branch of HSBC
     “the confirmation would have been materially misleading” in
     violation of federal law because it was confirmed by HSBC
     Securities USA.

  6. The absence of any commission on the Transaction Confirmation
     indicates that the purchase did not occur on an exchange, but
     was a direct purchase of shares in a registered offering.

  7. The relevant securities were intended to be listed on and
     were in fact listed on the New York Stock Exchange.
(Pitt Decl. 4-7, ECF No. 222-7.) Thus, Pitt concludes the investors

“purchased securities issued by a domestic bank [DB Trust X],

registered in the U.S., with both the SEC and various state

securities commissions, underwritten by U.S. registered broker-

dealers, in the U.S.” (Id. at 7.)



                                   27
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 28 of 35



      This Court has reviewed all the evidence provided and credits

Pitt’s conclusion. The Court notes the absence of any commission

charged in the Trade Confirmation which is consistent with the

Prospectus Supplement (which shows that underwriters are given a

discount of $ 0.7858 per Trust Preferred Security in lieu of a

commission). (ECF No. 222-1.) This is also consistent with Pitt’s

Declaration   that   the    absence    of    a    commission   in   the   Trade

Confirmation is strong evidence that the securities were purchased

directly in a registered offering rather than on an exchange. (Pitt

Decl. 6.) Accordingly, we also find that the securities later being

listed and traded on the New York Stock Exchange is irrelevant to

Kaess and Farruggio’s purchase. Moreover, we note that DB filed a

Form 20F with the Securities and Exchange Commission on March 26,

2008 pursuant to the Securities and Exchange Act of 1934, federal

securities law, describing the relevant Offerings. (ECF No. 177-

6.)

      In   sum,   Kaess    and   Farruggio       purchased   securities    that

originated in the United States and were purchased through a

domestic branch of HSBC subject to federal securities law. All the

involved entities are registered in the United States and avail

themselves of federal securities laws. Thus, Plaintiffs have met

their burden to show that the relevant transaction is subject to

federal securities law.



                                      28
  Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 29 of 35



       Accordingly, this Court finds that Plaintiffs have adequately

established that Plaintiffs have no interests antagonistic to the

absent class members and can adequately represent the class.

                   ii.      Plaintiffs’ Attorneys are Qualified
                            to Conduct the Litigation.

       In addition to showing that “[Lead Plaintiffs’] interests are

[not]   antagonistic      to    the    interest      of    other      members   of    the

class[,]” Plaintiffs must also show that “[Plaintiffs’] attorneys

are     qualified,       experienced           and     able      to     conduct       the

litigation.” Flag Telecom, 574 F.3d at 35 (citation omitted).

       This Court has reviewed the attached firm resumes which show

that    Robbins    Geller   and       Glancy    Prongay       (collectively       “Class

Counsel”) both have extensive class action experience. (Niehaus

Decl. Exs. D, E, ECF Nos. 177-4, 177-5.). We find that Class

Counsel will fairly and adequately represent the interests of the

class. Additionally, this Court has reviewed the record and finds

Defendants’       laundry-list     of     complaints          about    Class    Counsel

insufficient to disqualify them from conducting the litigation.

(Defs.’ Mem. 20-21.)

       Accordingly,      this     Court        finds      that     Plaintiffs        have

established adequacy of representation.

         C.       Ascertainability



                                          29
     Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 30 of 35



       The proposed class members are ascertainable. They are all

persons or entities who purchased or otherwise acquired the (1)

7.35% Noncumulative Trust Preferred Securities of Deutsche Bank

Capital Funding Trust X and (2) 7.60% Trust Preferred Securities

of    Deutsche    Bank   Contingent   Capital   Trust   III,   pursuant     or

traceable to the public offerings from November 2007 and February

2008 subject to certain exclusions. Membership in these classes is

easily ascertained by objective documentation. See Merryman, 2018

U.S. Dist. LEXIS 5509, at *41 (citing Dunnigan v. Metro. Life Ins.

Co., 214 F.R.D. 125, 136 (S.D.N.Y. 2003)). The proposed class is

not defined by any subjective requirement like “state of mind”

that would render class members unascertainable. See Spagnola v.

Chubb Corp., 264 F.R.D. 76, 97 (S.D.N.Y. 2010). This Circuit’s

implied requirement, ascertainability, is therefore satisfied.

          D.     Rule 23(b)(3) Analysis

                 1.   Applicable Law

       Rule 23(b)(3)’s first requirement is that “questions of law

or fact common to class members predominate over any questions

affecting only individual members.” Fed. R. Civ. P. 23(b)(3). “The

predominance requirement is satisfied ‘if resolution of some of

the legal or factual questions that qualify each class member’s

case as a genuine controversy can be achieved through generalized

proof, and if these particular issues are more substantial than


                                       30
  Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 31 of 35



the issues subject only to individualized proof.’” In re U.S.

Foodservice Inc. Pricing Litig., 729 F.3d 108, 118 (2d Cir. 2013)

(quoting UFCW Local 1776 v. Eli Lilly and Co., 620 F.3d 121, 131

(2d Cir. 2010)).

     “While predominance requires a more rigorous showing than

does commonality or typicality, it does not require a plaintiff to

show that there are no individual issues.” IndyMac, 286 F.R.D. at

236 (internal quotation marks and citations omitted). Instead, “in

determining   whether   common   questions   of   fact   predominate,    a

court’s inquiry is directed primarily toward whether the issue of

liability is common to members of the class,” taking into account

“both affirmative claims and potential defenses.” IndyMac, 286

F.R.D. at 236 (internal quotation marks and citation omitted). If

so, “common questions are held to predominate over individual

questions.” Id.


     Rule 23(b)(3) also requires a showing that “a class action is

superior to other available methods for fairly and efficiently

adjudicating” Plaintiffs’ claims. Fed. R. Civ. P. 23(b)(3). The

relevant considerations include:


     (A) the class members’ interests in individually controlling
     the prosecution or defense of separate actions;

     (B) the extent and nature of any litigation concerning the
     controversy already begun by or against class members;



                                  31
  Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 32 of 35



       (C) the desirability or undesirability of concentrating the
       litigation of the claims in the particular forum; and

       (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3)(A)-(D). In general, securities actions

“easily satisfy the superiority requirement of Rule 23.” In re

Merrill Lynch Tyco Research Sec. Litig., 249 F.R.D. 124, 132

(S.D.N.Y. 2008) (quoting In re Blech Sec. Litig., 187 F.R.D. 97,

107    (S.D.N.Y.    1999)).     This      is        because    securities      violations

“inflict     economic    injury      on       large     numbers     of     geographically

dispersed     persons    such   that          the    cost     of   pursuing    individual

litigation to seek recovery is often not feasible.” Merrill Lynch,

277 F.R.D. at 120 (quoting In re Merrill Lynch Tyco Research Sec.

Litig., 249 F.R.D. 124, 132 (S.D.N.Y. 2008)).

               2.    Predominance and Superiority Analysis

                    i.        Plaintiffs Have Established Predominance.

       Plaintiffs seek certification under Rule 23(b)(3). (Pls.’

Mem.   16-18.)     Defendants       do    not       dispute    that      Plaintiffs     have

established predominance and superiority. First, Plaintiffs have

adequately     established      that      common       questions      of    law   or    fact

predominate over any individual questions. As discussed already,

“two issues are central to claims under sections 11 and 12(a)(2):

(1)    the   existence   of     .   .     .    an     unlawful      omission;     and   (2)

materiality.” In re Morgan Stanley Information Fund Secs. Litig.,

592 F.3d 347, 358 (2d Cir. 2010). Resolving these issues is

                                              32
    Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 33 of 35



fundamental      to   classwide     resolution   of   Defendants’     alleged

liability to all class members.

      The court must also take into account “potential defenses.”

IndyMac,   286    F.R.D.   at     236.   Defendants   raise   the   following

“potential defenses” to only Lead Plaintiffs’ claims:7 (1) that

Lead Plaintiffs destroyed relevant financial documents, (Defs.’

Mem. 12-13), and (2) that there are potential differences in

damages between the Lead Plaintiffs and other class members, (id.

13-16). These individualized defenses do not outweigh the issues

subject to generalized proof. The alleged willful spoliation is

relevant to only two class members: Kaess and Farruggio. Moreover,

as discussed already, the alleged spoliation does not hinder

litigating liability issues because all the relevant documents can

be obtained from HSBC. Thus the spoliation defense applicable to

only Lead Plaintiffs does not defeat predominance.

      Second, “any differences in damages awards do not defeat class

certification” in cases alleging claims under sections 11, 12, or

15. IndyMac, 286 F.R.D. at 235. Again, whether DB is liable can be

established on a classwide basis in a single classwide proceeding.

If liability is proven, damages can then be mechanically determined

on an individual basis by statutory formula. See 15 U.S.C. §



7 Defendants do not argue that these defenses defeat predominance,
but that they defeat Rule 23(a) requirements. (Defs.’ Mem. 11-13).
                                         33
  Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 34 of 35



77k(e). Therefore, the potential differences in damages also do

not defeat predominance because the common questions of fact and

law regarding Defendants’ potential liability predominate over

damages determinations affecting individual members.

               ii.      Plaintiffs Have Established Superiority.

     Finally, Plaintiffs have established superiority. Here, the

alleged securities violations implicates “economic injury on large

numbers of geographically dispersed persons such that the cost of

pursuing individual litigation to seek recovery is often not

feasible.”   Merrill   Lynch,    277   F.R.D.    at   120.   No   doubt,

“substituting a single class action for numerous trials . . . will

achieve significant economies of ‘time, effort and expense, and

promote uniformity of decision.’” Foodservice, 729 F.3d at 130-31

(citing Fed. R. Civ. P. 23 Advisory Committee’s Notes.) Defendants

raise no argument to the contrary.

     Therefore, this Court concludes that the requirements of Rule

23(b)(3) have been satisfied.




                                  34
   Case 1:09-cv-01714-DAB-RWL Document 224 Filed 10/02/18 Page 35 of 35



  III. CONCLUSION

  For the foregoing reasons, Plaintiffs’ Motion to Certify the

Class is GRANTED.

  A Rule 16 Conference is scheduled in this matter for 10:30 AM,

Thursday, November 15, 2018. The Clerk of Court is ORDERED to close

docket numbers 171 and 175 in this case.




SO ORDERED.

Dated: New York, New York
       October 2, 2018




                                   35
